Citation Nr: 1512887	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
30

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  The died in September 2005 and the Appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012 the Appellant withdrew her request for a hearing with a Decision Review Officer.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran died in September 2005; the immediate cause of death was carcinoma of the rectosigmoid region.  

2. The Veteran was exposed to Agent Orange during his active service in Vietnam from January 1970 to December 1970.  

3. The evidence is at least in relative equipoise as to whether carcinoma of the rectosigmoid region is related to service.

4. The weight of the evidence shows that carcinoma of the rectosigmoid region was the principal cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination to grant service connection for the cause of the Veteran's death, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a veteran who served in the Republic of Vietnam during the Vietnam era, which is the case with the Veteran in this case, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  In Combee v. Brown 24 F.3d 1039 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether the disability is the result of active service under 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must singly or jointly with some other condition have been the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate shows that he died in September 2005 and the immediate cause of his death was carcinoma of the rectosigmoid region.  He was not service connected for any disability.  The first question is whether the Veteran's carcinoma of the rectosigmoid region was related to service.  The Veteran's DD 214 show that he served in Vietnam from January 1970 to December 1970 and thus he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  Although carcinoma of the rectosigmoid region is not among the diseases listed under 38 C.F.R. § 3.309(e) for diseases associated with exposure to herbicide agents on a presumptive basis, there is a positive medical opinion associating the carcinoma of the rectosigmoid region with Agent Orange exposure.  See Combee, supra. 

Specifically, in June 2014, a private doctor, Dr. N.T., who is a Board certified radiation oncologist, after reviewing the file opined that the Veteran's cancer was as likely as not a result of Agent Orange exposure.  Dr. N.T. explained that a multitude of literature does identify dioxins and Agent Orange as increasing the risk of colon cancer and noted that other medical professionals concluded that Agent Orange exposure cannot be ruled out as the cause of the Veteran's cancer development.  Dr. N.T. further elaborated that the histology of the small cell cancer in the rectosigmoid region is similar to small cell lung cancer, which under VA regulations is a presumptive disease associated with herbicide exposure, as both have the same risk factors, behavior, treatment, and prognosis.  Furthermore the histology of the Veteran's cancer was very unusual with less than 1000 cases reported in the medical literature and the Veteran had no other particularly overwhelming risk factors for colon cancer other than Agent Orange exposure.

The Board finds that this opinion is highly probative as it was rendered by a Board certified oncologist.  Further, it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The private doctor considered the nature of the Veteran's fatal carcinoma of the rectosigmoid region and medical history in proffering the opinion.  The claims file does not contain any evidence to the contrary and other medical opinions of record are consistent with the June 2014 private opinion.  See, e.g., private opinions dated in November 2010 and April 2014.  For the reasons discussed above, the evidence is at least in equipoise as to whether the Veteran's carcinoma of the rectosigmoid region was incurred due to his Agent Orange exposure during service in Vietnam.  See 38 C.F.R. § 3.102.

The second question is whether a service-connected disability did cause or contribute substantially or materially to cause the Veteran's death.  The weight of the evidence shows that state IV cell carcinoma of the rectosigmoid region was the principal (primary) cause in producing the Veteran's death as it was the immediate cause of death listed on his September 2005 death certificate.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, on this record, entitlement to service connection for the cause of the Veteran's death is warranted. 



ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


